
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.145


REGISTRATION RIGHTS AGREEMENT


    REGISTRATION RIGHTS AGREEMENT, dated as of July 18, 2001 (as amended,
modified or supplemented from time to time, this "Agreement"), among MICRON
TECHNOLOGY, INC., a Delaware corporation (together with its successors, the
"Company"), and LEHMAN BROTHERS INC. on behalf of itself as initial purchaser
(the "Initial Purchaser") of the Warrants to purchase common shares, par value
$0.10, of the Company, to be issued pursuant to the provisions of a Warrant
Agreement dated as of July 18, 2001, between the Company and Wells Fargo Bank
Minnesota, N.A., as Warrant Agent (the "Warrant Agent") and all other Holders
(as defined below).

    1.  Certain Definitions.  

    For purposes of this Agreement, the following terms shall have the following
respective meanings:

    (a) "Business Day" means a day of the week other than a Saturday, a Sunday
or a day which shall be in New York, New York, or Boise, Idaho, or in the city
in which the principal office of the Warrant Agent is located a legal holiday or
a day on which banking institutions are authorized or required by law.

    (b) "Closing Date" means the date on which the Warrants are initially
issued.

    (c) "Commission" means the Securities and Exchange Commission, or any other
federal agency at the time administering the Exchange Act or the Securities Act,
whichever is the relevant statute for the particular purpose.

    (d) "Damages Event" has the meaning assigned thereto in Section 2(c).

    (e) "Deferral Notice" has the meaning assigned thereto in Section 3(f).

    (f)  "Deferral Period" has the meaning assigned thereto in Section 3(f).

    (g) "Effective Time" means the time and date as of which the Commission
declares the Shelf Registration effective or as of which the Shelf Registration
otherwise becomes effective.

    (h) "Effectiveness Period" has the meaning assigned thereto in Section 2(a).

    (i)  "Exchange Act" means the Securities Exchange Act of 1934, or any
successor thereto, as the same shall be amended from time to time.

    (j)  "Holder" means the Initial Purchaser, for so long as it owns any
Registrable Securities, and each of its successors, assigns and direct and
indirect transferees who become registered owners of such Registrable
Securities.

    (k) "Issue Price" means $17.20.

    (l)  "Liquidated Damages" has the meaning assigned thereto in Section 2(c).

    (m) "Material Event" has the meaning assigned thereto in Section 3(a)(vi).

    (n) "NASD" means the National Association of Securities Dealers.

    (o) "Notice and Questionnaire" means a written notice delivered to the
Company containing substantially the information called for by the Selling
Security Holder Notice and Questionnaire of the Company, attached as Annex A to
the Offering Memorandum, dated July 12, 2001, relating to the offer and sale of
the Warrants.

    (p) "Notice Holder" means, on any date, any Holder that has delivered a
Notice and Questionnaire to the Company on or prior to such date.

    (q) "Person" means a corporation, association, partnership, organization,
business, individual, government or political subdivision thereof or
governmental agency.

--------------------------------------------------------------------------------

    (r) "Prospectus" means the prospectus included in any Shelf Registration, as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or deemed
explicitly to be incorporated by reference in such Prospectus.

    (s) "Purchase Agreement" means the Purchase Agreement dated July 12, 2001,
between the Company and the Initial Purchaser.

    (t)  "Registrable Securities" means the Shares; provided, however, that such
Shares shall cease to be Registrable Securities (i) when in the circumstances
contemplated by Section 2(a), a registration statement registering such Shares
under the Securities Act has been declared or becomes effective and such Shares
have been sold or otherwise transferred by a Holder thereof pursuant to such
effective registration statement; (ii) when such Shares are sold pursuant to
Rule 144 under circumstances in which any legend borne by such Shares relating
to restrictions on transferability thereof, under the Securities Act or
otherwise, is removed or such Shares are eligible to be sold pursuant to
paragraph (k) of Rule 144; or (iii) when such Shares shall cease to be
outstanding.

    (u) "Registration Expenses" has the meaning assigned thereto in Section 5.

    (v) "Resale Period" means any period during the Effectiveness Period
(i) beginning, (x) for the purposes of Section 2(c)(iii) hereof, on the earlier
of (1) the Resale Period Commencement Date and (2) the second Trading Day after
the day the Company is first obliged to file with the Commission an annual
report on Form 10-K or a quarterly report on Form 10-Q for the immediately
preceding fiscal year or fiscal quarter, as the case may be, and (y) for all
other purposes, on the Resale Period Commencement Date, and (ii) ending on the
earlier of (x) the day which follows the Resale Period Commencement Date by a
number of days which is the sum of (A) 30 and (B) the number of days during the
Resale Period during which either the Shelf Registration or the Prospectus or
both are not available for resales by Notice Holders and (y) the first day,
after the next Resale Period Commencement Date, on which the Shelf Registration
and the Prospectus are available for resales by Notice Holders.

    (w) "Resale Period Commencement Date" means the second Trading Day after the
day the Company first files with the Commission an annual report on Form 10-K or
a quarterly report on Form 10-Q for the immediately preceding fiscal year or
fiscal quarter, as the case may be.

    (x) "Rule 144," "Rule 405" and "Rule 415" means, in each case, such rule
promulgated under the Securities Act, or any successor thereto, as amended from
time to time.

    (y) "Securities" means, collectively, the Warrants and the Shares.

    (z) "Securities Act" means the Securities Act of 1933, or any successor
thereto as amended from time to time.

    (aa) "Shares" means the shares of common stock of the Company, par value
$0.10 per share, for which the Warrants are exercisable or that have been issued
upon any exercise of the Warrants.

    (bb) "Shelf Registration" has the meaning assigned thereto in Section 2(a).

    (cc) "Trading Day" means a day on which the New York Stock Exchange (or such
other principal securities exchange or automated quotation system upon which the
Registrable Securities may then be listed for public trading) shall be open for
business.

    (dd) "Warrant Agreement" means the Warrant Agreement dated as of July 18,
2001, between the Company and Wells Fargo Bank Minnesota, N.A., as Warrant
Agent.

    (ee) "Warrants" means the Warrants to purchase common shares, par value
$0.10, of the Company to be issued under the Warrant Agreement and sold by the
Company to the Initial Purchaser.

    Unless the context otherwise requires, any reference herein to a "section"
or "clause" refers to a section or clause, as the case may be, of this
Agreement, and the words "herein," "hereof" and

2

--------------------------------------------------------------------------------

"hereunder" and other words of similar import refer to this Agreement as a whole
and not to any particular section or other subdivision. Unless the context
otherwise requires, any reference to a statute, rule or regulation refers to the
same (including any successor statute, rule or regulation thereto) as it may be
amended from time to time.

    2.  Registration Under the Securities Act.  

    (a) The Company agrees to file under the Securities Act within 90 days after
the Closing Date a "shelf" registration statement providing for the registration
of, and the sale on a continuous or delayed basis by the Holders of, all of the
Registrable Securities, pursuant to Rule 415 or any similar rule that may be
adopted by the Commission (the "Shelf Registration"). The Company agrees to use
its reasonable efforts to cause the Shelf Registration to be, to become or to be
declared, effective by the Commission within 180 days after the Closing Date and
to keep such Shelf Registration continuously effective for a period (the
"Effectiveness Period") ending on the earlier of (i) the second anniversary of
the Closing Date or (ii) such time as there are no longer any Registrable
Securities outstanding. The Company further agrees to promptly supplement or to
make amendments to the Shelf Registration, as and when required by the rules,
regulations or instructions applicable to the registration form used for such
Shelf Registration or by the Securities Act or rules and regulations thereunder
for shelf registration, and the Company agrees to furnish to the Holders of the
Registrable Securities copies of any such supplement or amendment prior to its
being used or promptly following its filing with the Commission.

    (b) Each Holder of Registrable Securities agrees that if such Holder wishes
to sell or transfer Registrable Securities pursuant to a Shelf Registration and
related Prospectus, it will do so only in accordance with this Section 2(b) and
Section 3(f). Each Holder of Securities wishing to sell or transfer Registrable
Securities pursuant to a Shelf Registration and a related Prospectus agrees to
deliver a Notice and Questionnaire to the Company at least five (5) Business
Days prior to any intended sale or transfer of Registrable Securities under the
Shelf Registration. From and after the date the Shelf Registration is declared
effective, during any Resale Period (exclusive of any days which are within a
Deferral Period), the Company shall, as promptly as is practicable after the
date a Notice and Questionnaire is delivered, and in any event within five
(5) Business Days after such date, (i) if required by applicable law, file with
the Commission a post-effective amendment to the Shelf Registration or prepare
and, if required by applicable law, file a supplement to the related Prospectus
or a supplement or amendment to any document incorporated therein by reference
or file any other required document so that the Holder delivering such Notice
and Questionnaire is named as a selling security Holder in the Shelf
Registration and the related Prospectus in such a manner as to permit such
Holder to deliver such Prospectus to purchasers of the Registrable Securities in
accordance with applicable law and, if the Company shall file a post-effective
amendment to the Shelf Registration, use its reasonable efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is practicable; (ii) provide such Holder copies of any documents
filed pursuant to clause (i) of this sentence; and (iii) notify such Holder as
promptly as practicable after the effectiveness under the Securities Act of any
post-effective amendment filed pursuant to clause (i) of this sentence; provided
that if such Notice and Questionnaire is delivered during a Deferral Period, the
Company shall so inform the Holder delivering such Notice and Questionnaire and
shall take the actions set forth in clauses (i), (ii) and (iii) above upon
expiration of the Deferral Period in accordance with Section 3(f).
Notwithstanding anything contained herein to the contrary, (i) the Company shall
be under no obligation to name any Holder that is not a Notice Holder as a
selling securityholder in any Registration Statement or related Prospectus; and
the Company shall not be obligated to file more than one (1) post-effective
amendment or supplement for the purpose of naming Holders as selling
securityholders who were not named in the initial Shelf Registration at the time
of effectiveness in any five (5) day period following the effectiveness of the
initial Shelf Registration. Any Holder which subsequently provides a Notice and
Questionnaire required by this Section 2(b) pursuant to the provisions of this
Section 2(b) (whether or not such Holder has supplied the Notice and
Questionnaire

3

--------------------------------------------------------------------------------

at the time the initial Shelf Registration was declared effective) shall be
named as a selling securityholder in the Shelf Registration and related
Prospectus in accordance with the requirements of this Section 2(b).

    (c) If any of the following events (each, a "Damages Event") shall occur,
then liquidated damages (the "Liquidated Damages") shall become payable in
respect of the Registrable Securities as follows:

     (i) if the Shelf Registration has not been filed with the Commission within
90 days following the Closing Date, then commencing on the 91st day after the
Closing Date, Liquidated Damages shall accrue at a rate of 0.25% per annum of
the Issue Price for the first 90 days following such 91st day, 0.50% per annum
of the Issue Price for the next 90 days and 0.75% per annum of the Issue Price
thereafter; or

    (ii) if the Shelf Registration has been filed with the Commission and has
not been declared effective by the Commission within 180 days following the
Closing Date, then commencing on the 181st day after the Closing Date,
Liquidated Damages shall accrue at a rate of 0.25% per annum of the Issue Price
for the first 90 days following such 181st day, 0.50% per annum of the Issue
Price for the for the next 90 days and 0.75% per annum of the Issue Price
thereafter, provided, however, that no Liquidated Damages shall be payable
pursuant to this clause 2(c)(ii) during any period during which Liquidated
Damages are payable pursuant to clause 2(c)(i); or

    (iii) if the aggregate duration of Deferral Periods in any Resale Period
exceeds thirty (30) days, then commencing on the 31st day of such aggregated
Deferral Periods, Liquidated Damages shall accrue at a rate of 0.25% per annum
of the Issue Price for the first 90 days following such 30th day, 0.50% per
annum of the Issue Price for the next 90 days and 0.75% per annum of the Issue
Price thereafter, provided, however, that no Liquidated Damages shall be payable
pursuant to this clause 2(c)(iii) during any period during which Liquidated
Damages are payable pursuant to clause 2(c)(i) or 2(c)(ii); provided further,
that Liquidated Damages under this clause 2(c)(iii) shall be paid only to Notice
Holders;

provided, further, that upon (1) the filing of the Shelf Registration (in the
case of clause (i) above), (2) the effectiveness of the Shelf Registration (in
the case of clause (ii) above), (3) the earlier of (i) the time sales have been
permitted under the Shelf Registration for an aggregate of thirty (30) days in
any Resale Period and (ii) the time sales are permitted under the Shelf
Registration in connection with a subsequent Resale Period (in the case of
clause (iii) above) or (4) the termination of transfer restrictions on the
Registrable Securities as a result of the application of Rule 144(k), Liquidated
Damages on the Registrable Securities as a result of such clause shall cease to
accrue.

    (d) Any reference herein to a registration statement shall be deemed to
include any document incorporated therein by reference as of the applicable
Effective Time and any reference herein to any post-effective amendment to a
registration statement shall be deemed to include any document incorporated
therein by reference as of a time after such Effective Time.

    (e) Notwithstanding any other provision of this Agreement, no Holder of
Securities which Holder is, in the case of Liquidated Damages payable pursuant
to Section 2(c)(iii) hereof, not a Notice Holder and does not comply with the
provisions of Section 3(c), if applicable, shall be entitled to receive
Liquidated Damages unless and until such Holder complies with the provisions of
such section, if applicable.

    (f)  Notwithstanding any other provision of this Agreement, no Liquidated
Damages shall accrue as to any Registrable Security from and after the earlier
of the date such security is no longer a Registrable Security and the expiration
of the Effectiveness Period. All of the Company's obligations set forth in this
Section 2 that are outstanding with respect to any Registrable Security at the
time such security ceases to be a Registrable Security shall survive until such
time as all obligations with respect to such security have been satisfied in
full.

4

--------------------------------------------------------------------------------

    (g) The Company shall pay any Liquidated Damages on January 18 and July 18
of each year (each, a "Liquidated Damages Payment Date") with respect to the
Liquidated Damages, if any, accruing during the six-month period ending on such
Liquidated Damages Payment Date. The Company shall pay any such Liquidated
Damages to the Person who is the Holder of the Securities at the close of
business on December 18 or June 18, as the case may be, next preceding the
Liquidated Damages Payment Date. The Company shall pay such Liquidated Damages
in money of the United States of America that at the time of payment is legal
tender for the payment of public and private debts. The Company shall pay any
such Liquidated Damages to the Warrant Agent on behalf of the Holders entitled
thereto, and the Warrant Agent shall pay such Liquidated Damages to the Holders
entitled thereto.

    (h) The parties hereto agree that the Notice Holders of Registrable
Securities will suffer damages, and that it would not be feasible to ascertain
the extent of such damages with precision, if a Damages Event were to occur. The
parties hereto further agree that the Liquidated Damages provided for in this
Section 2 constitute a reasonable estimate of the damages that may be incurred
by Notice Holders of Registrable Securities by reason of the failure of the
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof. Therefore, the parties hereto agree that the sole damages payable for a
violation of the terms of this Agreement with respect to which Liquidated
Damages are expressly provided for (including any non-compliance with a covenant
that results, directly or indirectly, in a Damages Event) shall be such
Liquidated Damages.

    3.  Registration Procedures.  

    The following provisions shall apply to registration statements filed
pursuant to Section 2:

    (a) In connection with the Company's obligations with respect to the Shelf
Registration, the Company shall:

     (i) prepare and file with the Commission a registration statement with
respect to the Shelf Registration on any form which may be utilized by the
Company and which shall permit the disposition of the Registrable Securities in
accordance with the intended method or methods thereof, as specified in writing
by the Holders of the Registrable Securities, and use its reasonable efforts to
cause such registration statement to become effective in accordance with
Section 2(a) above;

    (ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the Prospectus included therein as may be
necessary to effect and to maintain the effectiveness of such registration
statement for the period specified in Section 2(a) and as may be required by the
applicable rules and regulations of the Commission and the instructions
applicable to the form of such registration statement, and furnish to the
Holders of the Registrable Securities copies of any such supplement or amendment
simultaneously with or promptly following its being filed with the Commission;

    (iii) comply, as to all matters within the Company's control, with the
provisions of the Securities Act with respect to the disposition of all of the
Registrable Securities covered by such registration statement in accordance with
the intended methods of disposition by the Holders thereof provided for in such
registration statement;

    (iv) during any Resale Period (exclusive of any Deferral Period), provide to
any of (A) the Holders of the Registrable Securities to be included in such
registration statement and (B) not more than one counsel for all the Holders of
such Registrable Securities that so request of the Company in writing, the
opportunity to review and comment upon such registration statement, each
Prospectus included therein or filed with the Commission and each amendment or
supplement thereto, provided that the foregoing shall not apply to any reports
or other filings by the Company with the Commission pursuant to its obligations
under the Securities Act or the

5

--------------------------------------------------------------------------------

Exchange Act even though such reports or filings may be incorporated by
reference in the Registration Statement;

    (v) during any Resale Period (exclusive of any Deferral Period), promptly
notify the Holders of Registrable Securities named in the Shelf Registration or
a supplement thereto, and confirm such notice in writing, (A) when such
registration statement or the Prospectus included therein or any Prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such registration statement or any post-effective amendment, when the
same has become effective, (B) of the issuance by the Commission of any stop
order suspending the effectiveness of such registration statement or the
initiation or written threat of any proceedings for that purpose, (C) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or written threat of any proceeding for such purpose, (D) during any
Resale Period (exclusive of any Deferral Period) of the occurrence of (but not
the nature of or details concerning) any event or the existence of any fact (a
"Material Event") as a result of which any Shelf Registration shall contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any Prospectus shall contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading (provided, however, that no notice by the Company shall be
required pursuant to this clause (D) in the event that the Company either
promptly files a Prospectus supplement to update the Prospectus or a Form 8-K or
other appropriate Exchange Act report that is incorporated by reference into the
Shelf Registration, which, in either case, contains the requisite information
with respect to such Material Event that results in such Shelf Registration's no
longer containing any untrue statement of material fact or omitting to state a
material fact necessary to make the statements contained therein not
misleading), (E) of the determination by the Company that a post-effective
amendment to a Shelf Registration will be filed with the Commission, which
notice may, at the discretion of the Company (or as required pursuant to
Section 3(f)), state that it constitutes a Deferral Notice, in which event the
provisions of Section 3(f) shall apply or (F) at any time when a Prospectus is
required to be delivered under the Securities Act, that such registration
statement, Prospectus, Prospectus amendment or supplement or post-effective
amendment does not conform in all material respects to the applicable
requirements of the Securities Act and the rules and regulations of the
Commission thereunder;

    (vi) use its reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement or any
post-effective amendment thereto at the earliest practicable date;

   (vii) subject to the limits set forth in Section 2(b) hereof, during any
Resale Period (exclusive of any Deferral Period), if requested by any Holder of
Registrable Securities which is also a Notice Holder, promptly incorporate into
a Prospectus supplement or post-effective amendment such information as is
required by the applicable rules and regulations of the Commission relating to
the terms of the sale of such Registrable Securities, including information with
respect to the number of Registrable Securities being sold by such Holder, the
name and description of such Holder, the offering price of such Registrable
Securities and any discount, commission or other compensation payable in respect
thereof and with respect to any other terms of the offering of the Registrable
Securities to be sold by such Holder; and make all required filings of such
Prospectus supplement or post-effective amendment promptly after notification of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;

   (viii) during any Resale Period (exclusive of any Deferral Period), if
requested in writing, furnish to each Holder of Registrable Securities an
executed copy (or, in the case of a Holder of Registrable Securities, a
conformed copy) of such registration statement, each such amendment or

6

--------------------------------------------------------------------------------

supplement thereto (in each case including all exhibits thereto) and such number
of copies of such registration statement (excluding exhibits thereto) and of the
Prospectus included in such registration statement (including each preliminary
Prospectus and any summary Prospectus); and the Company hereby consents (except
during such periods that a Deferral Notice is outstanding and has not been
revoked) to the use of such Prospectus (including any such preliminary or
summary Prospectus) and any amendment or supplement thereto by each such Holder
in the form most recently provided to such person by the Company in connection
with the offering and sale of the Registrable Securities covered by the
Prospectus (including any such preliminary or summary Prospectus) or any
supplement or amendment thereto; and

    (ix) during any Resale Period (exclusive of any Deferral Period), use its
reasonable efforts to (A) register or qualify, to the extent required by law,
the Registrable Securities to be included in such registration statement under
such securities laws or blue sky laws of such United States jurisdictions as any
Holder of such Registrable Securities shall reasonably request, and (B) keep
such registrations or qualifications in effect and comply with such laws so as
to permit the continuance of offers, sales and dealings therein in such
jurisdictions during the period the Shelf Registration is required to remain
effective under Section 2(a) and for so long as may be necessary to enable any
such Holder to complete its distribution of Securities pursuant to such
registration statement but in any event not later than the date through which
the Company is required to keep the Shelf Registration effective pursuant to
Section 2(a); provided, however, that the Company shall not be required for any
such purpose to (1) qualify to do business as a foreign corporation in any
jurisdiction wherein it would not otherwise be required to qualify but for the
requirements of this Section 3(a)(x), (2) consent to general service of process
or otherwise subject itself to service of process in any such jurisdiction or
otherwise subject itself to taxation in any such jurisdiction or (3) make any
changes to its certificate of incorporation or by-laws or any agreement between
it and its stockholders.

    In case any of the foregoing obligations depends on information provided or
to be provided by a party other than the Company, such obligation shall be
subject to the provision of such information by such party; provided that the
Company shall use its reasonable efforts to obtain the necessary information
from any party responsible for providing such information.

    (b) In the event that the Company would be required, pursuant to
Section 3(a)(vi)(D), to notify the selling Holders of Registrable Securities
named in the Shelf Registration or a supplement thereto of the existence of the
circumstances described therein, the Company shall, unless a Deferral Period is
in effect, prepare and furnish to each such Holder a reasonable number of copies
of a Prospectus supplemented or amended so that, as thereafter delivered to
purchasers of Registrable Securities, such Prospectus shall conform in all
material respects to the applicable requirements of the Securities Act and the
rules and regulations of the Commission thereunder. Each Holder of Registrable
Securities agrees that upon receipt of any notice from the Company, pursuant to
Section 3(a)(vi)(D), such Holder shall forthwith discontinue (and cause any
placement or sales agent or underwriters acting on their behalf to discontinue)
the disposition of Registrable Securities pursuant to the registration statement
applicable to such Registrable Securities until such Holder (i) shall have
received copies of such amended or supplemented Prospectus and, if so directed
by the Company, such Holder shall deliver to the Company (at the Company's
expense) all copies, other than permanent file copies, then in such Holder's
possession of the Prospectus covering such Registrable Securities at the time of
receipt of such notice or (ii) shall have received notice from the Company that
the disposition of Registrable Securities pursuant to the Shelf Registration may
continue.

    (c) The Company may require each Holder of Registrable Securities as to
which any registration pursuant to Section 2(a) is being effected to furnish to
the Company such information regarding such Holder and such Holder's intended
method of distribution of such Registrable Securities as the Company may from
time to time reasonably request in writing, but only to the extent that such
information is required in order to comply with the Securities Act. Each such
Holder agrees to notify

7

--------------------------------------------------------------------------------

the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Holder to the Company or of the
occurrence of any event in either case as a result of which any Prospectus
relating to such registration contains or would contain an untrue statement of a
material fact regarding such Holder or such Holder's intended method of
disposition of such Registrable Securities or omits to state any material fact
regarding such Holder or such Holder's intended method of disposition of such
Registrable Securities required to be stated therein or necessary to make the
statements therein not misleading, and promptly to furnish to the Company any
additional information required to correct and update any previously furnished
information or required so that such Prospectus shall not contain, with respect
to such Holder or the disposition of such Registrable Securities, an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

    (d) Until the expiration of two years after the Closing Date, the Company
shall not, and shall not enter into any transaction that is designed to or which
could reasonably be expected to cause its "affiliates" (as defined in Rule 144)
to, resell any of the Securities that have been reacquired by any of them except
pursuant to an effective registration statement under the Securities Act.

    (e) Upon the occurrence of a Material Event, during any Resale Period the
Company shall as promptly as practicable prepare and file a post-effective
amendment to the Shelf Registration or a supplement to the related Prospectus or
any document incorporated therein by reference or file any other required
document that would be incorporated by reference into such Shelf Registration
and Prospectus so that such Shelf Registration does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
such Prospectus does not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to a Shelf Registration, use its reasonable efforts to
cause it to be declared effective as promptly as is reasonably practicable;
provided that the Company shall not be required to comply with the foregoing
obligations during any Deferral Period or any period during which Liquidated
Damages are accruing; and provided further that the Company shall be required to
comply with the foregoing obligations as promptly as practicable after the end
of any Deferral Period during which it has not complied with such obligations
unless Liquidated Damages are accruing.

    (f)  Upon the occurrence or existence of any pending corporate development
or any other event or circumstance that, in the reasonable judgment of the
Company, makes it appropriate to suspend the availability of the Shelf
Registration and the related Prospectus, the Company shall give two Trading
Days' notice (without notice of the nature or details of such events) to the
Notice Holders that the availability of the Shelf Registration and the
Prospectus is suspended (a "Deferral Notice") and, upon receipt of any Deferral
Notice, each Notice Holder agrees not to sell any Registrable Securities
pursuant to the Shelf Registration until such Notice Holder is advised in
writing by the Company that the Prospectus may be used, and has received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus. Each Holder agrees to keep the
receipt of a Deferral Notice and the contents thereof confidential unless such
Holder is required to disclose such receipt or such contents pursuant to a
subpoena or order of any court or other governmental agency or body having
jurisdiction over the matter. The period during which the availability of the
Shelf Registration or the Prospectus for effecting resales of Registrable
Securities is suspended is herein referred to as a "Deferral Period."

    4.  Holder's Obligations.  

    (a) Each Holder agrees, by acquisition of the Registrable Securities, that
no Holder of Registrable Securities shall be entitled to sell any of such
Registrable Securities pursuant to a Shelf Registration or to receive or use a
Prospectus relating thereto, unless such Holder has furnished the Company with a
Notice and Questionnaire as required pursuant to Section 2(b) hereof (including
the information required to be included in such Notice and Questionnaire) and
the information set forth in the next sentence.

8

--------------------------------------------------------------------------------

    (b) Each Notice Holder agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Notice Holder not misleading and any other
information regarding such Notice Holder and the distribution of such
Registrable Securities as may be required to be disclosed in the Shelf
Registration or the Prospectus under applicable law or pursuant to Commission
comments.

    (c) Each Holder agrees to sell Securities pursuant to the Shelf Registration
in accordance with this Agreement, including, without limitation, that each
Holder agrees not to sell any Registrable Securities pursuant to the Shelf
Registration outside any Resale Period or during any Deferral Period.

    (d) Each Holder agrees not to sell any Registrable Securities without
delivering, or causing to be delivered, a Prospectus to the purchaser thereof.

    (e) Each Holder agrees to notify the Company, following termination of any
Resale Period and within 5 Business Days of the Company's request for such
information, of the amount of Registrable Securities sold pursuant to the Shelf
Registration, and, in the absence of a response, the Company may assume that all
of the Holder's Registrable Securities were so sold.

    5.  Registration Expenses.  

    The Company agrees to bear and to pay or to cause to be paid promptly, upon
request being made therefor, all expenses incident to the Company's performance
of or compliance with this Agreement, including (a) all Commission and
registration and filing fees and expenses of the New York Stock Exchange,
(b) all fees and expenses in connection with the qualification of the
Registrable Securities for offering and sale under the State securities and blue
sky laws referred to in Section 3(a)(x) hereof, (c) all expenses relating to the
preparation, and reproduction of each registration statement required to be
filed hereunder, each Prospectus included therein or prepared for distribution
pursuant hereto, each amendment or supplement to the foregoing, the certificates
representing the Registrable Securities and all other documents relating hereto,
(d) reasonable fees and expenses of the Warrant Agent under the Warrant
Agreement, and of any escrow agent or custodian, and of the registrar and
transfer agent for the Registrable Securities, (e) internal expenses (including
all salaries and expenses of the Company's officers and employees performing
legal or accounting duties), and (f) reasonable fees, disbursements and expenses
of one counsel for the Holders of Registrable Securities retained in connection
with the Shelf Registration, as selected by the Company (unless reasonably
objected to by Holders of at least a majority in aggregate of the Registrable
Securities being registered), and fees, expenses and disbursements of any other
persons, including special experts, retained by the Company in connection with
such registration (collectively, the "Registration Expenses"). To the extent
that any Registration Expenses are incurred, assumed or paid by any Holder of
Registrable Securities, the Company shall reimburse such person for the full
amount of the Registration Expenses so incurred, assumed or paid promptly after
receipt of a documented request therefor. Notwithstanding the foregoing, the
Holders of the Registrable Securities being registered shall pay all agency fees
and commissions and underwriting discounts and commissions attributable to the
sale of such Registrable Securities and the fees and disbursements of any
counsel or other advisors or experts retained by such Holders (severally or
jointly), other than the counsel and experts specifically referred to above.

    6.  Representations and Warranties.  

    The Company represents and warrants to, and agrees with, the Initial
Purchaser and each of the Holders from time to time of Registrable Securities
that:

    (a) Each registration statement covering Registrable Securities and each
Prospectus (including any preliminary or summary Prospectus) contained therein
or furnished pursuant to Section 3(b) hereof and any further amendments or
supplements to any such registration statement or Prospectus, when it becomes
effective or is filed with the Commission, as the case may be, and, in the case
of an

9

--------------------------------------------------------------------------------

underwritten offering of Registrable Securities, at the time of the closing
under the underwriting agreement relating thereto, will conform in all material
respects to the applicable requirements of the Securities Act and the rules and
regulations of the Commission thereunder and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
at all times subsequent to the Effective Time when a Prospectus would be
required to be delivered under the Securities Act, other than from (i) such time
as a notice has been given to Holders of Registrable Securities pursuant to
Section 3(a)(vi)(D) hereof until (ii) such time as the Company furnishes an
amended or supplemented Prospectus pursuant to Section 3(b) hereof or such time
as the Company provides notice that offers and sales pursuant to the Shelf
Registration may continue, each such registration statement, and each Prospectus
(including any summary Prospectus) contained therein or furnished pursuant to
Section 3(a) hereof, as then amended or supplemented, will conform in all
material respects to the applicable requirements of the Securities Act and the
rules and regulations of the Commission thereunder; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of a Holder of Registrable Securities expressly for use
therein.

    (b) Any documents incorporated by reference in any Prospectus referred to in
Section 6(a) hereof, when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a Holder of Registrable
Securities expressly for use therein.

    (c) The compliance by the Company with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated will not
contravene any provision of applicable law or the certificate of incorporation
or by-laws of the Company or, except to the extent that any such contravention
would not have a material adverse effect on the Company and its subsidiaries,
taken as a whole, any indenture or instrument relating to indebtedness for money
borrowed or any material agreement to which the Company is a party or any order,
rule, regulation or decree of any court or governmental agency or authority
located in the United States having jurisdiction over the Company or any
property of the Company; and, to the knowledge of the Company, no consent,
authorization or order of, or filing or registration with, any court or
governmental agency or authority is required for the consummation by the Company
of the transactions contemplated by this Agreement, except the registration
under the Securities Act contemplated hereby and such consents, approvals,
authorizations, registrations or qualifications as may be required under State
securities or blue sky laws.

    (d) This Agreement has been duly authorized, executed and delivered by the
Company.

    7.  Indemnification.  

    (a) Indemnification by the Company. In connection with the Shelf
Registration, the Company shall, and it hereby agrees to, indemnify and to hold
harmless each of the Holders of Registrable Securities included in such Shelf
Registration, and each person who is named in such Shelf Registration or a
supplement thereto as an underwriter in any offering or sale of such Registrable
Securities and each person who controls any such person (each, a "Participant")
against any losses, claims, damages or liabilities, joint or several, to which
such Participant may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any registration

10

--------------------------------------------------------------------------------

statement under which such Registrable Securities were registered under the
Securities Act, or any preliminary, final or summary Prospectus contained
therein or furnished by the Company to any such Participant, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading and the Company shall,
and it hereby agrees to, reimburse each such Participant for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable to any such person in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, or preliminary, final or summary
Prospectus, or amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company by any Participant
expressly for use therein; provided, further, that this indemnity agreement
shall not apply to any loss, liability, claim, damage or expense (1) arising
from an offer or sale of Registrable Securities occurring during a Deferral
Period, if Notice Holders received a Deferral Notice, or (2) the Participant
fails to deliver at or prior to the written confirmation of sale, the most
recent Prospectus, as amended or supplemented, and such Prospectus, as amended
or supplemented, would have corrected such untrue statement or alleged untrue
statement of a material fact. This indemnity agreement will be in addition to
any liability which the Company may otherwise have.

    (b) Indemnification by Participants. Each Participant, severally and not
jointly, agrees to indemnify and hold harmless the Company, each of the
Company's directors, officers and employees and each person who controls the
Company within the meaning of either the Securities Act or the Exchange Act
(each, a "Company Party"), against any losses, claims, damages or liabilities,
joint or several, to which such Company Party may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
registration statement under which such Registrable Securities were registered
under the Securities Act, or any preliminary, final or summary Prospectus
contained therein or furnished by the Company to such Participant, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and each
Participant shall, and it hereby agrees to, reimburse each Company Party for any
legal or other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, that, each Participant agrees to provide such indemnification only
with reference to written information furnished to the Company by or on behalf
of such Participant specifically for use in any registration statement, or any
preliminary or final or summary Prospectus contained therein or any amendment or
supplement thereto. This indemnity agreement will be acknowledged by each
Participant that is not an Initial Purchaser in such Participant's Notice and
will be in addition to any liability which any such person may otherwise have.

    (c) Notice. Promptly after receipt by an indemnified party under
Section 7(a) or (b) of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party will not relieve the indemnifying party from any liability
which it may have to any indemnified party otherwise than under Section 7(a) or
(b). In case any such action is brought against any indemnified party, and it
notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein, and to the extent that it may
elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel satisfactory to such indemnified party; provided
that, if the defendants in any such action include both the indemnified party
and the indemnifying party and representation of both parties

11

--------------------------------------------------------------------------------

by the same counsel would be inappropriate due to actual or potential
conflicting interests between them, the indemnified party or parties shall have
the right to select separate counsel to participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of its election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under Section 7(a) or (b) for any legal or other expenses subsequently incurred
by such indemnified party (other than reasonable costs of investigation) in
connection with the defense thereof unless (i) the indemnified party shall have
employed separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate national counsel, approved by the
indemnifying party, representing the indemnified parties who are parties to such
action), (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action or (iii) the
indemnifying party has authorized the employment of counsel for the indemnified
party at the expense of the indemnifying party; and except that, if clause (i)
or (iii) is applicable, such liability shall be only in respect of the counsel
referred to in such clause (i) or (iii).

    No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened action in
respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party unless such
settlement includes an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action. No
indemnified party shall, without the prior written consent of the indemnifying
party, effect any settlement of any pending or threatened action for which the
indemnifying party could have liability under this Agreement.

    (d) Contribution. Each party hereto agrees that, if for any reason the
indemnification provisions contemplated by Section 7(a) or Section 7(b) are
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the statements or omissions which resulted
in such losses, claims, damages or liabilities (or actions in respect thereof),
as well as any other relevant equitable considerations. The relative fault of
such indemnifying party and indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by such indemnifying party or by such indemnified party,
and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
Section 7(d) were determined by pro rata allocation (even if the Participants
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 7(d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, or liabilities (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 7(d), no Participant shall be required to contribute
any amount in excess of the amount by which the dollar amount of the proceeds
received by such Participant from the sale of any Registrable Securities exceeds
the amount of any damages which such Participant has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission, and no underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities underwritten by it and distributed to the public were offered to the
public

12

--------------------------------------------------------------------------------

exceeds the amount of any damages which such underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Participants' obligations in this Section 7(d) to
contribute shall be several in proportion to the number of Registrable
Securities registered or underwritten, as the case may be, by them and not
joint.

    (e) The obligations of the Company under this Section 7 shall be in addition
to any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each officer, director and partner of each
Participant and each person, if any, who controls any Participant within the
meaning of the Securities Act or the Exchange Act; and the obligations of the
Participants contemplated by this Section 7 shall be in addition to any
liability which the respective Participants may otherwise have and shall extend,
upon the same terms and conditions, to each officer, employee and director of
the Company (including any person who, with his consent, is named in any
registration statement as about to become a director of the Company), and to
each person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act.

    8.  Rule 144.  

    The Company covenants to the Holders of Registrable Securities that the
Company shall use its reasonable efforts to file in a timely manner the reports
it is required to file under the Exchange Act or the Securities Act (including
the reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144 adopted by the Commission under the Securities
Act) and the rules and regulations adopted by the Commission thereunder, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or any similar or successor rule or regulation
hereafter adopted by the Commission. Upon the request of any Holder of
Registrable Securities in connection with that Holder's sale pursuant to
Rule 144, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.

    9.  Miscellaneous.  

    (a) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally or by courier, when
received if sent via facsimile or telex or three days after being deposited in
the mail (registered or certified mail, postage prepaid, return receipt
requested) as follows: if to the Company, to it at 8000 S. Federal Way, Boise,
Idaho 83716-9632, Attention: Chief Financial Officer (fax: (208) 363-2900); if
to an Initial Purchaser, to it at Three World Financial Center, New York, New
York 10285, Attention: Syndicate Department (fax: (212) 528-8822); and if to a
Holder, to the address of such Holder set forth in the security register, a
Notice and Questionnaire or other records of the Company or to such other
address as the Company or any such Holder may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

    (b) Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the respective successors and assigns of the parties hereto. In the event that
any transferee of any Holder of Registrable Securities shall acquire Registrable
Securities, in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing or action of
any kind, be deemed a party hereto for all purposes and such Registrable
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Registrable Securities such transferee shall be entitled
to receive the benefits of, and be conclusively deemed to have agreed to be
bound by and to perform, all of the

13

--------------------------------------------------------------------------------

applicable terms and provisions of this Agreement and such transferee shall
promptly furnish to the Company a Notice and Questionnaire.

    (c) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any Holder of
Registrable Securities, any director, officer or partner of such Holder, any
agent or underwriter or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement and
the transfer and registration of Registrable Securities by such Holder.

    (d) GOVERNING LAW. THIS REGISTRATION RIGHTS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

    (e) Headings. The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.

    (f)  Entire Agreement; Amendments. This Agreement and the other writings
referred to herein (including the Warrant Agreement) or delivered pursuant
hereto which form a part hereof contain the entire understanding of the parties
with respect to its subject matter. This Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by a written instrument duly executed by
the Company and the Holders of at least a majority of the Shares constituting
Registrable Securities at the time outstanding (with Holders of Warrants deemed
to be the Holders, for the purposes of this section, of the number of
outstanding Shares for which such Warrants are or would be exercisable as of the
date on which such consent is requested). Each Holder of any Registrable
Securities at the time or thereafter outstanding shall be bound by any amendment
or waiver effected pursuant to this Section 9(f), whether or not any notice,
writing or marking indicating such amendment or waiver appears on such
Registrable Securities or is delivered to such Holder.

    (g) Inspection. For so long as this Agreement shall be in effect, this
Agreement and a complete list of the names and addresses of all the Holders of
Registrable Securities shall be made available for inspection and copying on any
Business Day by any Holder of Registrable Securities for proper purposes only
(which shall include any purpose related to the rights of the Holders of
Registrable Securities under the Securities, the Warrant Agreement and this
Agreement) at the offices of the Company at the address thereof set forth in
Section 9(a) above, or at the office of the Warrant Agent under the Warrant
Agreement.

    (h) Counterparts. This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.

14

--------------------------------------------------------------------------------

    Agreed to and accepted as of the date referred to above.

    Very truly yours,
 
 
MICRON TECHNOLOGY, INC.
 
 
By:
 
  

--------------------------------------------------------------------------------

Name:
Title:

LEHMAN BROTHERS INC.    
By:
 
  

--------------------------------------------------------------------------------

Name:
Title:
 
 

15

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.145



REGISTRATION RIGHTS AGREEMENT
